Citation Nr: 1212009	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  00-06 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for a right shoulder disorder and, if so, whether service connection is warranted.

2.  Entitlement to an effective date earlier than August 20, 1999, for the grant of service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971, including a tour in Vietnam for which he was awarded the Combat Infantryman Badge (CIB).

This appeal to the Board of Veterans' Appeals (Board/BVA) is from March and June 1999 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the Veteran's petition to reopen his claim for service connection for a right shoulder disorder and determined he was not entitled to service connection for mitral valve degeneration and hepatitis C. 

The Board remanded the claims in April 2005 for further development and consideration.  In a November 2006 decision, the Board denied service connection for mitral valve degeneration and hepatitis C, but remanded the right shoulder disorder claim and for an increased rating for posttraumatic stress disorder (PTSD) for further development and consideration.  In a September 2009 decision since issued, the Board granted a 100 percent rating for the PTSD, but again remanded the right shoulder disorder claim for still further development and consideration.  In March 2010, the Board again remanded this right shoulder disorder claim.

The Veteran was issued a supplemental statement of the case (SSOC) in January 2012, which is in his Virtual VA file.  The Virtual VA paperless claims processing system is now being utilized, instead of paper, to provide a highly secured electronic repository for storing and reviewing documents involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits. 


In an intervening October 2011 decision, the RO granted service connection for coronary artery disease and assigned an effective date of August 20, 1999.  Since the Veteran's appeal regarding this claim was for service connection, which was granted in that decision, the RO considered his appeal of this claim satisfied and, therefore, removed this claim from any further consideration.  But in a statement since received in November 2011, he disagreed with this effective date, so he has filed what amounts to a timely Notice of Disagreement (NOD) with the RO's decision concerning this "downstream" issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating that, where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  The RO has not provided him a Statement of the Case (SOC), however, concerning this downstream claim for an earlier effective date for the grant of service connection for this disability.  So the Board must remand this claim, rather than merely refer it.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  He also must be given an opportunity to complete the steps necessary to perfect his appeal to the Board concerning this downstream issue by also, in response to this SOC, submitting a timely Substantive Appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305 (2010). 

Also, after reopening the claim for a right shoulder disorder because there is new and material evidence, the Board is also remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development, rather than immediately readjudicating this claim on its underlying merits.



FINDINGS OF FACT

1.  A December 1990 Board decision denied the appellant's claim of entitlement to service connection for a right shoulder disorder.

2.  Additional evidence since received, however, by itself or in connection with evidence previously of record is so significant that it must be considered in order to fairly decide the merits of this claim.


CONCLUSIONS OF LAW

1.  The Board's December 1990 decision denying service connection for a right shoulder disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002& Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Concerning petitions to reopen previously denied, unappealed, claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that this notice not only includes apprising the Veteran of the type of evidence and information needed to establish his entitlement to service connection, including of his and VA's respective responsibilities in obtaining this supporting evidence, but also apprising him of the specific reasons his claim was previously denied so he will have the opportunity to submit evidence addressing these shortcomings.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

Here, though, since the Board is reopening the claim, regardless, there is no need to discuss whether the Veteran has received sufficient Kent notice.  Even if, for the sake of argument, he has not, this ultimately is inconsequential and, thus, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2011).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating a VCAA notice error must be outcome determinative of a claim to be unduly prejudicial and that, as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof). 

The Board is temporarily deferring consideration of whether there has been compliance with the other notice and duty to assist provisions of the VCAA, as they concern the underlying claim for service connection, pending completion of the additional development of this claim on remand. 

II.  Analysis - Petition to Reopen the Claim for Service Connection for a Right Shoulder Disorder

A June 1974 rating decision initially considered and denied entitlement to service connection a right shoulder separation.  The RO found that the Veteran's right shoulder disability had preexisted his military service and that it had not been aggravated by his service, meaning permanently or chronically worsened beyond its natural progression.  His service treatment records (STRs) revealed that, on his 
pre-induction medical history report in April 1968, he checked the box for painful or trick shoulder or elbow, although examination of his right shoulder during that enlistment evaluation was unremarkable.  On April 15, 1968, he complained of a right shoulder condition and reported a history of right shoulder dislocations.  He began serving on active duty in February 1969 and, in May 1969, he indicated he spontaneously had a right shoulder dislocation and had corrected it himself.  During his separation examination in January 1971, he reported a that he had experienced recurrent dislocations for two years, so during his service.  Examination of his right shoulder at that time was normal.  His military service ended in February 1971.

He had right shoulder surgery 2 years later, in February 1973.  He later had a VA compensation examination in May 1974, and the diagnosis was status post postoperative surgical procedure to correct right shoulder separation.

He was duly apprised of that June 1974 rating decision initially considering and denying this claim, and when he did not appeal that decision, it became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

He attempted to reopen this claim in May 1977.  A July 1977 rating decision again however found that his right shoulder disorder had preexisted his service and had not been aggravated by his service beyond its natural progression.  He was notified of that decision, as well, that same month, and he again did not file a timely appeal in response, to that decision also became final and binding on him based on the evidence then of record.  Id.

He again attempted to reopen this claim in December 1987, and his petition again was denied in October 1988.  This time, however, he filed a timely appeal to the Board.  But in a December 1990 decision, the Board, too, determined this right shoulder disorder clearly and unmistakably had preexisted his service and had not been aggravated during or by his service beyond its natural progression.  That December 1990 Board decision also is final and binding on him based on the evidence then of record, since not appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC), which then recently had come into existence in 1988 to provide Veterans a further level of appellate review.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The Board's decision denying the petition to reopen this claim subsumed the RO's.  38 C.F.R. § 20.1104.

In October 1998, the Veteran again requested service connection for this right shoulder disorder. 

Because this claim has been previously considered and denied, and the denial in turn became final (res judicata), the Board has the jurisdictional responsibility to determine whether there is new and material evidence since the earlier decision to reopen this claim, irrespective of what the RO may have determined concerning this, because this threshold preliminary determinative affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant as further consideration of the claim is neither required nor permitted.  Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  See, too, Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108.  "New and material evidence" means evidence not previously submitted to VA decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  While 38 C.F.R. § 3.156 has been revised, the new criteria are only applicable to claims filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620-32 (August 29, 2001).  Hence, the Board will apply the old version of 3.156(a) as appears in the 2001 edition of Title 38 of the Code of Federal Regulations.

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of the all evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999). 

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible"). 

The Veteran's claim has continuously been denied on the basis that he entered service with a pre-existing right shoulder disorder that was not aggravated during or by his service beyond its natural progression.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304, 3.306.

The evidence that must be considered in determining whether there is a basis for reopening this claim is that added to the record since the Board's December 1990 decision since it is the last final and binding denial of this claim.  Evans v. Brown, 9 Vet. App. 273 (1996) (advising VA adjudicators to look to the last final and binding denial of the claim, irrespective of whether that prior denial was on the underlying merits or, instead, a prior petition to reopen the claim).


Since that December 1990 Board decision, the Veteran has submitted a medical statement from J. B. M.D., dated in October 2010, who diagnosed the Veteran with degenerative arthritis of the glenohumeral joint and right shoulder impingement with acromioclavicular (AC) joint arthritis.  Dr. B. also opined that the Veteran's prior shoulder dislocation sustained in the military and the subsequent surgery is 
50-percent responsible for the pain he is currently having, as it was associated with glenohumeral arthritis.  This medical opinion statement from Dr. B is new because it was not of record, indeed, did not even exist, when the Board previously considered and denied this claim in December 1990.

Dr. B.'s statement also is material to the disposition of this claim, however.  Especially together with the Veteran's complaints of a right shoulder problem in service and the subsequent operation performed on this shoulder just two years after discharge, this additional evidence is so significant that it must be considered in order to fairly decide the merits of this claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  See also Evans, 9 Vet. App. at 284 (indicating the newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element that was a specified basis for the last disallowance).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court emphasized that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Here, while this new evidence may not be sufficient to ultimately grant the claim on its underlying merits, it does trigger the duty to provide a medical opinion, indeed, as the Board orders below.  See Shade, 24 Vet. App. at 117.


Accordingly, the Board must conclude that new and material evidence has been submitted to reopen this previously denied and unappealed claim.  38 U.S.C.A. § 5108.  To this extent only, this appeal is granted subject to the further development of this claim on remand.


ORDER

Because there is new and material evidence, the petition to reopen the claim for service connection for a right shoulder disorder is granted, subject to the further development of this claim on remand.


REMAND

Additional development of this claim for a right shoulder disorder is required before readjudicating this claim on its underlying merits, as well as concerning the remaining claim for an earlier effective date for the grant of service connection for the coronary artery disease (CAD).

As initially concerning the claim for the right shoulder disorder, the Veteran needs to be examined for a medical nexus opinion regarding the likelihood his 
pre-existing right shoulder disorder was aggravated during or by his military service beyond its natural progression.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); and Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The presumption of soundness when entering service attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).

But if, as here, a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only a claim instead for service-connected aggravation of that disability.  In that case, however, § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

In a June 2011 deferred rating decision, the RO requested that the Veteran be scheduled for a VA compensation examination for a medical opinion concerning this determinative issue of aggravation.  In addition, a Vista electronic records system inquiry noted the examination was requested on December 16, 2011, and was "open" as of that date.  In March 12, 2012 written argument, the Veteran's representative requested the Veteran be afforded this examination with opinion.  And as there is no indication he was ever actually scheduled for this examination, only perhaps that some initial steps were taken to arrange for this evaluation, he should be scheduled for this examination.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).

The RO/AMC also, as mentioned, has not provided the Veteran a SOC concerning his "downstream" claim for an earlier effective date for the grant of service connection for his CAD.  So the Board also must remand this other claim, rather than merely refer it.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  As well, he must be given an opportunity to complete the steps necessary to perfect his appeal to the Board concerning this downstream claim by also, in response to this SOC, submitting a timely Substantive Appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305 (2011). 


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule an appropriate VA compensation examination for a medical opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's pre-existing right shoulder disorder was aggravated during or by his military service, meaning exacerbated by his service beyond its natural progression.  

The claims file, including a copy of this remand, must be made available to and reviewed by the examiner for the pertinent history of this disability, including in terms of the status of this disability prior to, during and since the Veteran's service to permit a meaningful comparison of the level of impairment he had on account of this disability prior to, during, and since his service.

All necessary testing and evaluation should be performed. 

The examiner must discuss the medical rationale underlying the opinion, irrespective of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file. 

And if at all possible, the examiner should try and provide some definitive comment on this determinative issue of whether there was aggravation during service of this 
pre-existing disability.  If, per chance, the examiner simply is unable to provide this requested comment, such as without resorting to mere speculation, then it is essential that he/she discuss why an opinion is not possible or feasible.  In other words, merely saying he/she cannot comment will not suffice.

2.  Also, in response to his timely NOD, send the Veteran an SOC concerning whether he is entitled to an earlier effective date for the grant of service connection for his CAD.  Also inform him that he still needs to file a substantive appeal (VA Form 9 or equivalent statement) in response to this SOC to complete the steps necessary to perfect his appeal of this additional claim to the Board.  See 38 C.F.R. § 20.200 (2011).  If, and only if, he perfects a timely appeal of this additional claim should it be returned to the Board for further appellate consideration. 

3.  Readjudicate the right shoulder disorder claim on a de novo basis in light of all pertinent evidence, including the additional evidence obtain on remand.  If this claim continues to be denied, send the Veteran and his representative a supplemental SOC (SSOC) concerning this claim and give them time to respond to it before returning this claim to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


